El Juez Asociado Sr. "Wole,
emitió la opinión del tribunal.
El peticionario, El Pueblo de Puerto Eico, a principios del mes de marzo de 1921, radicó en la Corte de Distrito de Ponce una demanda contra Eussell & Co., “Sociedad en Co-mandita,” cuyo equivalente más aproximado en asociaciones legales americanas es “a limited partnership.” En marzo 10, 1921, fué radicada una petición para el traslado de la causa a la Corte de Distrito de los Estados Unidos para Puerto Eico, y en 9 de marzo se le notificó al Fiscal G-eneral de que dicha petición sería llamada para vista el día 10 de marzo a las dos de la tarde y el caso fué señalado, visto y resuelto sin estar presente el Fiscal Greneral, en marzo 10, 1921. En los autos nada consta ni tampoco se sugirió en la vista respecto a esta breve notificación y rápida resolución de la petición de traslado. La petición de traslado fué la siguiente:
“Los peticionarios, compareciendo especialmente y únicamente para los fines de esta petición, hacen saber a esta honorable corte, como sigue: Que Russell & Co., Suers., S. en C., es, y al radicarse *456este pleito era, una sociedad civil agrícola compuesta exclusivamente de los Sres. Horace Havemeyer, Frank A. Dillingham y William H. Morgan como gestores y los Sres. Edwin L. Arnold, H. B. Orde y Frank M. Welty como comanditarios, y que dicha sociedad es la de-mandada en este caso, el cual es de carácter civil y que el asunto y la cantidad en controversia en esta causa excede la suma o valor de ‘tres mil dólares ($3,000) los intereses y costas no inclusos; y que la controversia en esta causa es una controversia entre cinco ciuda-danos de los Estados Unidos no domiciliados en Puerto Rico y un súbdito del Reino de Gran Bretaña no domiciliado en Puerto Rico, como demandados, y el Pueblo de Puerto Rico como demandante. Que de los socios de Russell & Co., Suers., S. en C., Horace Havemeyer al radicarse este caso era y aún es ciudadano de los Estados Unidos y del Estado de New York, vecino de y domiciliado en la ciudad de Islip en dicho Estado de New York; Frank A. Dillingham al radi-carse este caso era y aún es ciudadano de los Estados Unidos y del Estado de New Jersey, vecino de y domiciliado en la ciudad de Mill-burn en dicho Estado de New Jersey; William H. Morgan al radi-carse este caso .era y aún es ciudadano de los Estados Unidos y del Estado de Ohio, vecino de y domiciliado en la ciudad de Alliance en dicho Estado de Ohio; Frank M. Welty al radicarse este caso era y aún es ciudadano de los Estados Unidos y del Estado de New- York, vecino de y domiciliado en la ciudad de Bronxville en dicho Estado de New York; Edwin L. Arnold al radicarse este caso era y aún es ciudadano de los Estados Unidos y del Estado de Ohio, vecino de y domiciliado en la ciudad de Massillon en dicho Estado de Ohio; H. B. Orde, al radicarse éste caso era y aún es ciudadano extranjero súbdito del Rey de Inglaterra y ciudadano del Reino de Gran Bre-taña, vecino de y domiciliado en la ciudad de Ottawa en la Dominion de Canadá; y que ninguno de los socios de la demandada al radi-carse este caso era o es vecino do o domiciliado en la Isla de Puerto Rico. Que el demandante en este caso es el Pueblo de Puerto Rico; que la peticionaria no sabe la ciudadanía de dicho demandante pero cree que al radicarse este pleito era y aún es un ciudadano de los Estados Unidos domiciliado en Puerto Rico; y alega la peticionaria que dicho demandante al entablarse esta causa no era y no es hoy ciudadano de ni domiciliado en ninguno de los Estados de New York, New Jersey o Ohio ni la Dominion de Canadá. Que la peticionaria desea trasladar esta causa antes de practicar más procedimientos en ella a la Corte de Distrito de los Estados Unidos en y por el Distrito de Puerto Rico. Y con la presente la peticionaria depara buena y *457bastante fianza para qne dentro de los treinta días venideros presente a la Corte de Distrito de los Estados. Unidos en y por el Distrito de Puerto Rico una copia certificada de los autos (record) en esta causa, y para el pago de todas las costas que sean adjudicadas por dicha Corte de Distrito de los Estados Unidos si dicha corte fallase que la presente causa fué trasladada indebidamente o ilegalmente. Por tanto la peticionaria ruega que dicha fianza y fiadores- sean aceptados y aprobados; que se traslade esta causa a la Corte de Distrito de los Estados Unidos en y por el Distrito de Puerto Rico, de acuerdo con los estatutos de los Estados Unidos que rigen en tales casos, y que no se proceda más adelante con los procedimientos de esta causa en esta corte. Así ruega la peticionaria. Ponce, P. R., 8 marzo de 1921. (Pdo.) O. B. Frazer, abogado de la peticionaria.
“El Pueblo de Puerto Rico, Distrito de San Juan, SS. H. B. Orde, debidamente juramentado, declara y dice: Que es socio y miembro de la sociedad peticionaria en esta causa; que ha leído per-sonalmente la petición que antecede y que es la verdad según su propio conocimiento exceptuándose las materias en ella alegadas sobre infor-mación y creencia y en cuanto a tales materias, que él las cree verí-dicas; que la razón porque esta atestación se hace por el declarante y no por la demandada es que la demandada es una sociedad y el deponente es uno de los socios. (Fdo.) H. B. Orde.
“Suscrito y jurado ante mí hoy día 8 de marzo de 1921, por H. B. Orde, mayor de edad, casado, propietario, vecino de Ottawa, Ca-nadá, casualmente en San Juan, a mí personalmente conocido. (Fdo.) Salvador Suau Carbonell. Affidavit No. 1287.
“Pres, en 10 de marzo de 1921. (Fdo.) Felipe Colón, Secre-tario. ’ ’
Concedida la orden y radicada la fianza para el traslado fué presentada a esta corte nna solicitud de certiorari, expe-dido el auto y los procedimientos se encuentran debidamente ante nos.
Las cuestiones levantadas por las partes y sugeridas en la vista son numerosas, pero hay una que es fundamental, a saber: apareció de la faz de la petición de traslado que la Corte de Distrito de los Estados Unidos para Puerto Pico podía tener o tuvo jurisdicción del caso, en el supuesto de que los procedimientos para el traslado llenaran perfecta-*458mente todas las formalidades, así como la prestación de una fianza, etc.
Las cuestiones técnicas sobre si una apelación no es el remedio adecuado, si el demandante debió baber becbo ma-yores gestiones ante la Corte de Distrito de Ponce, y si el demandado renunció a sus derechos por la comparecencia en la Corte Federal están más o menos envueltas en la decisión de la cuestión principal. Asimismo lo está la cuestión de cor-tesía (comity) que discutiremos primeramente.
Esta cuestión de cortesía se levanta por medio de una contestación, compareciendo especialmente los socios que cons-tituyen dicba “Sociedad en Comandita” y alegando estar pen-diente la cuestión principal ante la Corte de Distrito de los Estados Unidos para Puerto Pico. Dicen ellos que la cues-tión de cortesía debe impedir que las cortes locales conside-ren el caso estando éste pendiente de resolución por la Corte de Distrito de los Estados Unidos. En la vista se alegó un posible conflicto.
El peligro'de un conflicto solamente podía surgir después que la Corte de los Estados Unidos hubiera resuelto que tenía jurisdicción y tal conflicto es remoto a tenor de los estatutos de los Estados Unidos y de las decisiones sobre los mismos. Chesapeake & Ohio Railway Company v. McCabe, 213 U. S. 219, y autoridades; Clinger, Administrator, v. Chesapeake Railway Company, 138 Ky. 618, 128 S. W. 1056, 1057; Bolen-Darnall Coal Company v. Kirk, 26 L. R. A. (N. S.) 270; Chicago, Etc., Railway Company, v. Brazell, 124 Pac. 42.
Mientras la Corte Federal no resuelva haberse presentado un caso para el traslado, la mera pendencia de una petición de traslado en una corte federal no obliga a la corte local a suspender los procedimientos. Iowa Central Railway Company v. Bacon, 236 U. S. 310; Traction Company v. Mining Company, 196 U. S. 239.
En el caso citado últimamente se da énfasis a la propo-*459sición de que si de la faz de los antos, incluyéndose nna pe-tición de traslado, no aparece que nn caso sea trasladable, entonces la Corte de Estado no está obligada a declinar sn jurisdicción y puede proseguir como si no se hubiera becbo ninguna solicitud de traslado. Esta es una declaración de la proposición general de que la corte local puede seguir ade-lante sin tener que esperar la resolución de la Corte Federal y es así aún cuando se alegase como se alega por primera vez en esta corte que la cuestión de jurisdicción fué sometida y está abora bajo consideración de la Corte de Distrito de los Estados Unidos para Puerto Rico.
Puede decirse incidentalmente que el peticionario en el recurso de certiorari insiste en que los autos mismos no mues-tran que baya ninguna cuestión de jurisdicción pendiente ante la Corte de Distrito de los Estados Unidos para Puerto Rico y que los autos en este caso de certiorari nunca podrían pro-bar debidamente ese extremo. También parece ser cierto, tenga o no razón el peticionario, que lo que tenemos que re-visar es si la actuación de la Corte de Distrito de Ponce fué o no improcedente a la fecba en que la orden impugnada se firmó. Los autos que nos ban sido remitidos muestran que no se incluyó en dichos autos ninguna prueba de la presen-tación'de una cuestión de jurisdicción a la Corte de los Es-tados Unidos. También se admite que el certiorari en este caso fué radicado antes de ser presentada la cuestión de jurisdicción a la Corte de los Estados Unidos.
Que una corte local o de Estado deba suspender todos los procedimientos porque una cuestión de jurisdicción ha sido sometida a la Corte de los Estados Unidos es una proposi-ción que niegan, según creemos, las anteriores y otras auto-ridades. Numerosos casos podrían ser y serían demorados si la proposición contraria fuera cierta. El medio de prueba es si de la faz de la petición de traslado aparece la juris-dicción de la Corte de los Estados Unidos.
Se admite por el abogado de los peticionarios del tras-*460lado, que comparecieron en esta corte bajo protesta, que para que un caso pueda ser trasladado deberá probarse una clara diversidad de ciudadanía entre las partes contendientes y que el caso debe ser uno en el cual las cortes de los Estados Unidos hubieran podido adquirir jurisdicción original si el demandante hubiera optado por litigar allí. Cuando todas las partes son personas naturales la cuestión es relativamente simple, pero se complica cuando se trata de entidades artifi-ciales así como corporaciones y sociedades.
En los primitivos casos en la Corte Suprema de los Es-tados Unidos la cuestión de cuál era la ciudadanía de una corporación debidamente incorporada bajo las leyes de un Estado frecuentemente se le hacía depender de la cuestión de la ciudadanía de las personas que • constituían la corpo-ración, en otras palabras, de una cuestión de hecho. Sin embargo, puesto que la idea de una corporación como entidad distinta quedó más o menos fija, la Corte Suprema resolvió entonces que la ciudadanía de una corporación se presumía indiscutiblemente que era la del Estado donde estaba incor-porada. St. Louis and San Francisco Railway Company v. James, 161 U. S. 563; Martínez v. Asociación de Señoras, 213 U. S. 20; 34 Cyc. 1261. Una cuestión diferente surge cuando se alega que una sociedad es una de las partes.
El caso de Chapman v. Barney, 129 U. S. 677, era rela-tivamente uno antiguo en donde se resolvió que las compa-ñías que no eran corporaciones no podían ser ciudadanos de los Estados Unidos. En un gran número de casos surgió naturalmente esta consecuencia del hecho de que la compañía o asociación en particular no tenía ninguna personalidad legal distinta de la de los miembros que la componían. En los Estados Unidos se resolvió que el mismo principio era apli-cable a las sociedades en comandita. Great Southern Fire Proof Hotel Company v. Jones, 177 U. S. 456, 457 y sus citas, y especialmente el caso de Ralya Market Company v. Armour & Co., 102 Fed. 530; 34 Cyc. 1263. En la mayor parte de los *461Estados, Unidos la teoría de qne nna sociedad no tenía nin-guna verdadera personalidad distinta de la de los miembros qne la componían filé aplicada a las sociedades en comandita.
Hasta en Iowa, donde nna sociedad en comandita tiene nna existencia legal distinta, surgió sin embargo la misma duda y tal vez más especialmente qne en este caso por razón del estatuto de Iowa. En ese Estado se permiten las acciones contra las sociedades como nna entidad, o contra los socios individuales. En McLaughlin v. Hallowell, 228 U. S. 284, un caso de Iowa, después de resolverse qne una cansa no era trasladable cuando la sociedad en comandita era nna de las partes, los miembros de la sociedad pretendieron corregir esta condición compareciendo personalmente, pero la Corte Su-prema resolvió qne puesto qne nna de las partes necesarias en el pleito nunca pudo baber sido demandada en la Corte Federal por el fundamento de la diversidad de ciudadanía (no teniendo ninguna la sociedad) el caso no era trasladable. Esa por lo menos parece ser la necesaria tendencia de la opinión aunque el caso realmente se resolvió bajo otro punto jurisdiccional. Véase también el caso de Ralya Market Company v. Armour & Co., supra.
Podemos asumir, por tanto, que en los Estados Unidos con excepción de Louisiana u otros Estados que derivan su jurisprudencia de la Ley Civil, una sociedad en comandita nunca es un ciudadano. En el caso ante nos una de dos co-sas es cierta, o que la “Sociedad en Comandita” es “a limited partnership” y que por tanto no tiene ninguna ciudadanía, o que es necesariamente ciudadano de Puerto Rico estando in-corporada aquí. Por supuesto que si carece de ciudadanía ninguna cuestión de diversidad de ciudadanía podría surgir, proposición que creemos sería admitida por el abogado de la demandada. No puede haber ninguna diversidad de ciuda-danía a menos que ambas partes sean ciudadanos.
Que una “Sociedad en Comandita” tiene una entidad dis-tinta en Puerto Rico es una proposición generalmente admi-*462tida. Algunos de nuestros propios casos así lo expresan. Cintrón v. Colorado, 22 D. P. R. 580; Quintana Hnos. & Cía. v. S. Ramírez & Cía., 22 D. P. R. 761. Yéase también a Sánchez Eomán, segunda edición, tomo II, página 144. Decir que una entidad organizada bajo las leyes de Puerto Eico tiene una ciudadanía distinta del cuerpo político o territorio que la or-ganizó sería una manifestación sorprendente. Si Puerto Eico tiene alguna ciudadanía una corporación organizada bajo sus leyes debe necesariamente tener igual ciudadanía y lo mismo sucedería tratándose de una sociedad en comandita de tener esa sociedad en absoluto alguna ciudadanía. No necesitamos por tanto ni siquiera resolver en este caso si una sociedad en comandita es o no un ciudadano.
La alegación principal de la demandada no obstante es y debe ser que — la cuestión de ciudadanía en este caso ha de determinarse por los socios que componen la “sociedad en comandita,” — siendo varios de ellos socios gestores y otros comanditarios. Entendemos que esta teoría se basa en la ley en muchas jurisdicciones de los Estados Unidos de que una compañía no tiene ninguna existencia legal indepen-dientemente de sus miembros. Esto ciertamente no es así en Puerto Eico. Esta corte recientemente ha resuelto que en ciertas contingencias pueden los socios ser demandados con-juntamente en una acción contra una compañía, M. Lamadrid & Cía., Sucs. v. Torrens, Martorell & Cía., 28 D. P. R. 879, pero eso era muy distinto a decir que la sociedad estaba compuesta o dependía en su existencia legal de la condición individual de sus miembros. Creemos que los cinco o seis miembros in-dividuales que forman esta sociedad en comandita serían los primeros en negar que ellos eran colectiva o individualmente responsables por todos los actos de la sociedad en comandita. Sostenemos, sin embargo, que una sociedad en comandita es una entidad distinta de los miembros que la componen.
Para que un caso pueda trasladarse por el fundamento de diversidad de ciudadanía debe haber, como indica la palabra *463“pleito,” partes en el mismo, y solamente son las partes en nn pleito las qne pueden solicitar sn traslado. La persona o entidad demandada en este caso fné Enssell & Co. Era la parte esencial y únicamente demandada en el pleito. Cual-quier obligación existente era entre El Pueblo de Puerto Eico y Eussell & Co. y estos miembros individuales no pueden variar la naturaleza de la obligación con pedir que sean be-cbos partes. Se admite en las alegaciones que Eussell & Co. es una sociedad en comandita. La demandada en este caso no tiene entonces ninguna ciudadanía distinta de la de El Pueblo de Puerto Eico o no tiene ninguna ciudadanía en absoluto.
Hemos estado más o menos asumiendo que Puerto Eico tiene alguna ciudadanía. El que suscribe ba tenido algunas dudas respecto a si El Pueblo de Puerto Eico no podría ser considerado como una corporación puesto que es un cuerpo político organizado por las leyes del Congreso. Dada, sin embargo, la tendencia general de las decisiones de la Corte Suprema de los Estados Unidos, la cuestión probablemente está resuelta en el sentido de que Puerto Eico no tiene más ciudadanía que la que tendría cualquier Estado o Territorio de los Estados Unidos. United States v. Cruikshank, 92 U. S. 542; Stone v. South Carolina, 117 U. S. 430; Gromer v. Standard Dredging Company, 224 U. S. 362; People of Porto Pico v. Rosaly, 227 U. S. 274. Se infiere, pues, que si Puerto Eico no tiene ninguna ciudadanía entonces no bay diversidad alguna de ciudadanía y el caso fuá uno que nunca pudo baber sido debidamente presentado a la Corte de Distrito de los Estados Unidos para Puerto Eico.
Los autos muestran que El Pueblo de Puerto Eico inter-puso recurso de apelación. Una apelación, sin embargo, no es un remedio adecuado cuando la corte local misma se ba declarado sin jurisdicción y el caso queda de tal modo en suspenso. Las decisiones asimismo muestran que la cues-tión de la legítima condición legal de un demandante ba de *464resolverse por la ley del Estado. Turk et al. v. Illinois Central Railway Company, 218 Fed. 315. En otras palabras, el liecbo de si tin demandante o demandado en particular puede demandar o ser demandado las cortes federales como es bien conocido están obligadas por las decisiones de Estado en esta, cuestión de modo que en muchos casos la Corte Federal de-searía conocer la actitud de las cortes locales respecto a la condición o capacidad de las partes en el pleito y algo seme-jante lia surgido en este caso, o sea, si los peticionarios del traslado fueron o no partes adecuadas o necesarias en este pleito. En el caso de Camuñas v. New York & Porto Rico Steamship Company, 260 Fed. Eep. 40, 48, 51, que es uno en que está envuelta la ley local de compensaciones a obreros, la Corte de Circuito de Apelaciones expresó su pesar de que una corte federal se viera obligada a interpretar la ley antes de que ésta hubiera sido considerada por una corte local. De todos modos, esta corte siempre ha tenido discreción para expedir el auto si cree que una apelación no es el remedio adecuado.
Los autos mismos no demuestran que la cuestión de juris-dicción esté pendiente ante la Corte de Distrito de los Esta-dos Unidos para Puerto Rico. Esto solamente aparece de una contestación especialmente radicada y sin someterse a la jurisdicción de la corte. Varias veces hemos resuelto y nues-tra práctica ha sido considerar únicamente los autos que se encontraban ante la corte de distrito al dictarse la orden. No creemos que el hecho de estar pendiente una cuestión de jurisdicción en la Corte de Distrito de los Estados Unidos esté debidamente ante nos y nos sentimos obligados a seguir adelante con el caso.
Sin embargo, no creemos que por el hecho de haber com-parecido el demandante en la Corte Federal e impugnado la jurisdicción de esa corte estuviera impedido de ejercitar' su derecho. Un caso interesante es el de City of New Orleans v. Seixas, 35 La. Ann. 36, donde la corte dijo (página 38):
*465“No hubo, pues, ni una comparecencia voluntaria ni ejecución de la orden apelada. Habiendo los demandados solicitado el traslado de la causa a la corte de los Estados Unidos, inician allí procedi-mientos que provocan y hacen necesaria la intervención del deman-dante y su comparecencia en esa corte, y entonces alegan su compare-cencia como un obstáculo a que se siga tramitando el caso en la corte de Estado. Esto es llevar a una contra su voluntad a un sitio y alegar entonces su presencia allí obligada como razón por la cual no debe él volver al sitio de donde vino.
“Está establecido que si una parte fracasara en sus esfuerzos por obtener un traslado y se viera obligada a ir a juicio en la corte de Estado, su comparecencia allí e impugnación del caso no es una re-nuncia de su derecho. Inc. Co. v. Dunn, 19 Wall. 214; The Removal Cases, 10 Otto, 457; Dillon on Removals, secciones 84, 88.
“Parece que debe ser igualmente claro que si una parte fracasara en sus esfuerzos por evitar un traslado y se viera obligada a ir a juicio en la corte de los Estados Unidos, el comparecer allí e impug-nar el caso no debe ser una renuncia de su derecho a un juicio en lá corte de Estado ni considerarse como una conformidad con la orden de traslado si dicha parte ha seguido sosteniendo ese derecho ape-lando contra esa orden y prosiguiendo dicha apelación con diligencia.”
La resolución dictada por la Corte de Distrito de Ponce trasladando el caso a la Corte de Distrito de los Estados Unidos para Puerto Rico debe ser anulada.

Anulada la orden de traslado y devuelto el caso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.